Response to Amendments
Claims 1-18 are pending. 
Claims 2-6 are objected to.
Claims 1 and 7-18 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4 recites the limitation " transforming, by the edge gateway system, the content data in accordance with a collection of exposable data types, the exposable data types different than and determined based on one or more field data configurations of the process plant" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. . It is no clear to the examiner what the exposable data is different from. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rotvold et al (Pub. No.: US 2018/0115516 A1) in view of Clark (Pub. No.: US 2019/0109820).
As per claim 1, Rotvold discloses a method of securely delivering, via an edge gateway system (Rotvold, Fig 5 item 215), data from a process plant for consumption by external systems (Rotvold, Fig 5 item 405), the method comprising: -	obtaining, by the edge gateway system, content data generated by one or more devices of the process plant while the process plant is operating to control an industrial process (Rotvold, Fig 5 item 402 steps 410-418, paragraph 0079, 0098,  0110, wherein, wherein receiving, at the sending device (edge gateway system), data that is generated by the process plant while operating in real-time to control the process). -	storing, by the edge gateway system, the transformed content data in a knowledge repository which is accessible to the one or more external systems via a set of access mechanisms, thereby making the stored, transformed content data available to the one or more external systems (Rotvold, paragraph 0087-0088, wherein the edge gateway (knowledge repository) may serve as a router to distribute received data to respective data subscribers (external systems). In another example, the edge gateway publishes all data that it receives via the data diode, and various applications 208 subscribe to specific data published by the edge gateway). Rotvold does not explicitly disclose the content data indicated, by one or more interest lists, as being exposable to one or more external systems for consumption; transforming, by the edge gateway system, the content data in accordance with a collection of exposable data types, the exposable data types different than and determined based on one or more field data configurations of the process plant. However, Clark discloses the content data indicated, by one or more interest lists, as being exposable to one or more external systems for consumption (Clark, paragraph 0137, 0933, wherein data that conforms to the first native data format is the data allowed to be translated and transferred (exposed) wherein the interest list includes checking whether the fixed-width sensor identifier is an integer falling within a pre-established valid range, whether the fixed-width data type identifier is one of a pre-established allowed type of data (for example “temp-C”), and whether the sensor reading is an integer or floating point number falling within a pre-established range); transforming, by the edge gateway system, the content data in accordance with a collection of exposable data types, the exposable data types different than and determined based on one or more field data configurations of the process plant (Clark, paragraph 0137, 0933, wherein data that conforms to the first native data format is the data allowed to be translated and transferred (exposed) wherein the interest list includes checking whether the fixed-width sensor identifier is an integer falling within a pre-established valid range, whether the fixed-width data type identifier is one of a pre-established allowed type of data (for example “temp-C”), and whether the sensor reading is an integer or floating point number falling within a pre-established range).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Rotvold using Clark teachings so an interest lists is used as claimed because this would immunize, or to at least limit the attendant risks of, communications between protected and unsecure networks (see Clark, paragraph 0003).

As pre claim 7, claim 1 is incorporated and Wood in view of Rotvold discloses wherein the set of access mechanisms includes at least one of a query engine or a search engine, and the method further comprises providing, by the edge gateway system, the at least one of the query engine or the search engine for use by the one or more external systems to obtain information stored in the knowledge repository (Rotvold, paragraph 0087-0088, wherein the edge gateway (knowledge repository) may serve as a router to distribute received data to respective data subscribers (external systems). In another example, the edge gateway publishes all data that it receives via the data diode, and various applications 208 subscribe to specific data published by the edge gateway).

As pre claim 8, claim 1 is incorporated and Wood in view of Rotvold discloses wherein the set of access mechanisms includes one or more applications, services, or utilities which operate on information stored in the knowledge repository, and the method further comprises: utilizing, by the edge gateway system, at least one of the one or more applications, services, or utilities to operate on information stored in the knowledge repository; 41Attorney Docket No. 06005/594583A generating additional data content from the operations utilizing the at least one of the one or more applications, services, or utilities; and storing the generated, additional data content in the knowledge repository, thereby making the stored additional data content available to the one or more external systems (Rotvold, paragraph 0087-0090, wherein the edge gateway (knowledge repository) may serve as a router to distribute received data to respective data subscribers (external systems). In another example, the edge gateway publishes all data that it receives via the data diode, and various applications 208 subscribe to specific data published by the edge gateway).

As pre claim 9, claim 8 is incorporated and Wood in view of Rotvold discloses providing, by the edge gateway system, at least some of the one or more applications, services, or utilities for use by the one or more external systems to operate on the information stored in the knowledge repository (Rotvold, paragraph 0087-0090, wherein the edge gateway (knowledge repository) may serve as a router to distribute received data to respective data subscribers (external systems). In another example, the edge gateway publishes all data that it receives via the data diode, and various applications 208 subscribe to specific data published by the edge gateway).

As pre claim 10, claim 1 is incorporated and Rotvold in view of Clark discloses deriving, by the edge gateway system, the collection of data types based on the one or more configurations of the process plant and optionally based on the one or more interest lists (Clark, paragraph 0137, 0933, wherein data that conforms to the first native data format is the data allowed to be translated and transferred (exposed) wherein the interest list includes checking whether the fixed-width sensor identifier is an integer falling within a pre-established valid range, whether the fixed-width data type identifier is one of a pre-established allowed type of data (for example “temp-C”), and whether the sensor reading is an integer or floating point number falling within a pre-established range).

As pre claim 11, claim 1 is incorporated and Rotvold in view of Clark discloses wherein the collection of data types includes at least one of: a float data type, a float with status data type, a signed integer type, an unsigned integer type, a mode data type, an enumeration data type, or a function block data type (Clark, paragraph 0137, 0933, wherein data that conforms to the first native data format is the data allowed to be translated and transferred (exposed) wherein the interest list includes checking whether the fixed-width sensor identifier is an integer falling within a pre-established valid range, whether the fixed-width data type identifier is one of a pre-established allowed type of data (for example “temp-C”), and whether the sensor reading is an integer or floating point number falling within a pre-established range).

As pre claim 12, claim 1 is incorporated and Rotvold discloses wherein obtaining the content data generated by the one or more devices of the process plant includes obtaining data corresponding to at least one of: a process parameter, a function block, a module, an event, historized data, a piece of equipment, a device, a display view, or one or more other physical and/or logical components of the process plant (Rotvold, paragraph 0098, wherein receiving, at the sending device, data that is generated by the process plant while operating in real-time to control the process, encrypting, by the sending device and by using the network key and optionally the network packet counter, subsequent messages/packets that include the process plant-generated data as payload; and providing the encrypted subsequent messages/packets across the data diode to the receiving device).

As pre claim 13, claim 1 is incorporated and Rotvold discloses wherein obtaining the content data generated by the one or more devices of the process plant includes obtaining at least one of: run-time process data, continuous process data, batch process data, batch history data, historized data, event data, alarms data, analytics data, diagnostic data, environmental data, user interface data, performance data, or another type of data corresponding to the one or more devices of the process plant (Rotvold, paragraph 0098, 0110 wherein the process plant-generated data that is received via the data diode may include generated process data, diagnostic data, and other types of data).

As pre claim 14, claim 1 is incorporated and Rotvold discloses publishing, by the edge gateway system, the transformed content data across a data diode (Rotvold, Fig 5, paragraph 0028, 0110, wherein receiving, via a data diode, data that is generated by the process plant while operating in real-time to control the process. The data diode is configured to allow unidirectional communications to be transmitted from a sending device to the receiving device, while preventing any communications from being transmitted from the receiving device to the sending device).

As pre claim 15, claim 1 is incorporated and Rotvold discloses streaming, by the edge gateway system, the transformed content data across a data diode (Rotvold, Fig 5, paragraph 0028, 0110, wherein receiving, via a data diode, data that is generated by the process plant while operating in real-time to control the process. The data diode is configured to allow unidirectional communications to be transmitted from a sending device to the receiving device, while preventing any communications from being transmitted from the receiving device to the sending device).

As pre claim 16, claim 1 is incorporated and Rotvold in view of Clark discloses defining, by the edge gateway system, at least a portion of the one or more interest lists (Clark, paragraph 0137, 0933, wherein data that conforms to the first native data format is the data allowed to be translated and transferred (exposed) wherein the interest list includes checking whether the fixed-width sensor identifier is an integer falling within a pre-established valid range, whether the fixed-width data type identifier is one of a pre-established allowed type of data (for example “temp-C”), and whether the sensor reading is an integer or floating point number falling within a pre-established range).

As pre claim 17, claim 1 is incorporated and Rotvold discloses obtaining, by the edge gateway system via a user interface, a user definition of at least part of the one or more interest lists (Rotvold, Fig 5, paragraph 0037, 0064 wherein the user logs in, via the provisioning device 252, to the user interface (UI) of the edge gateway 218, and is authenticated thereto. For example, the UI of the edge gateway 218 may be a web interface, or some other suitable UI. Via the provisioning page or display view of the edge gateway 218, the user enters the address of the field gateway 212 (reference 258) (which may be an IP address, in an example), thereby causing the edge gateway 218 to create a white list entry for the field gateway 212 (reference 260). Subsequently, the edge gateway 218 requests the provisioning device 252 for the credentials of the field gateway 212 that are to be used in data transfer).

As pre claim 18, claim 1 is incorporated and Rotvold discloses obtaining the content data generated by the one or more devices of the process plant includes obtaining the content data generated by the one or more devices of the process plant via one or more process plant networks supporting one or more digital automation formats and/or protocols selected from: Remote 1/O, Fieldbus, HART, WirelessHART, HART-IP, Field Device Integration Technology (FDI), OPC UA, or Profibus (Rotvold, Fig 5, paragraph 0003, 0028-0029, 0035).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2456